

116 HR 3793 IH: Student Loan Accrual Support and Help Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3793IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Kendra S. Horn of Oklahoma introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include interest rate provisions for Federal loans
			 made on or after July 1, 2020.
	
 1.Short titleThis Act may be cited as the Student Loan Accrual Support and Help Act or the SLASH Act. 2.Federal student loan interest ratesSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended—
 (1)in the header of paragraph (8), by inserting , and before July 1, 2020 after July 1, 2013; (2)in subparagraphs (A), (B), (C), and (D) of paragraph (8), by inserting and before July 1, 2020, after July 1, 2013, each place it appears;
 (3)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and (4)by inserting at the end of paragraph (8) the following new paragraph:
				
					(9)Interest rate provisions for new loans on or after July 1, 2020
 (A)Rate for all new Federal Direct loansNotwithstanding the preceding paragraphs of this subsection, for Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, and Federal Direct PLUS Loans, for which the first disbursement is made on or after July 1, 2020, the applicable rate of interest shall, for loans disbursed during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to the lesser of—
 (i)a rate equal to the high yield of the 10-year Treasury note auctioned at the final auction held prior to such June 1; or
 (ii)5.0 percent, except that the applicable rate of interest for any 12-month period (beginning on July 1 and ending on June 30) shall not exceed the applicable rate of interest for the preceding 12-month period by more than 0.5 percent.(B)Consolidation loansNotwithstanding the preceding paragraphs of this subsection, any Federal Direct Consolidation Loan for which the application is received on or after July 1, 2020, shall bear interest at an annual rate on the unpaid principal balance of the loan that is equal to the lesser of—
 (i)the weighted average of the interest rates on the loans consolidated, rounded to the nearest higher one-eighth of one percent; or
 (ii)the applicable rate of interest, as determined on the preceding June 1 in accordance with subparagraph (A), for Federal Direct Stafford Loans disbursed during the 12-month period (beginning on July 1 and ending on June 30) during which the application for consolidation is received.
 (C)ConsultationThe Secretary shall determine the applicable rate of interest under subparagraph (A) after consultation with the Secretary of the Treasury and shall publish such rate in the Federal Register as soon as practicable after the date of determination.
 (D)RateThe applicable rate of interest determined under this paragraph for a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan shall be fixed for the period of the loan..
			